Case: 14-14024   Date Filed: 01/25/2016   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14024
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:14-cv-00559-TCB



ULRICK ANDRE BOLTON,

                                                            Plaintiff-Appellant,

                                  versus

HEELY-BROWN,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (January 25, 2016)

Before TJOFLAT, WILSON, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-14024     Date Filed: 01/25/2016    Page: 2 of 4


      Ulrick Bolton, proceeding pro se, appeals the district court’s order

dismissing his complaint for failure to obey a court order. After Bolton filed his

original complaint, the district court ordered him to amend his complaint to address

the pleading deficiencies identified in a magistrate judge’s report and

recommendation. The court also warned him that failing to comply with its order

would result in dismissal. Bolton argues that the reason he failed to obey the

court’s order was because he hired an attorney that failed to file his required

documents. However, because Bolton never filed an amended complaint after the

district court warned him of the consequences and gave him a specific date by

which to amend, the court did not abuse its discretion in dismissing his complaint.

      We review a district court’s order dismissing an action for failure to comply

with the rules of the court for abuse of discretion. Zocaras v. Castro, 465 F.3d

479, 483 (11th Cir. 2006). A court may dismiss an action sua sponte under Rule

41(b) of the Federal Rules of Civil Procedure or through its own inherent authority

for failure to obey a court order. See Fed. R. Civ. P. 41(b); Betty K Agencies, Ltd.

v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005). Although the district

court did not specify whether the action was dismissed with or without prejudice,

the court made no findings that lesser sanctions would not suffice; therefore, we

will presume the dismissal was without prejudice. See Betty K Agencies, Ltd., 432

F.3d at 1337–38.


                                          2
              Case: 14-14024     Date Filed: 01/25/2016    Page: 3 of 4


      As an initial matter, the only proper claim on appeal is whether the district

court abused its discretion by dismissing Bolton’s complaint for failure to comply

with a court order. Bolton asserts the district court erred in granting summary

judgment and that it did not consider his evidence, but the district court did not

grant summary judgment. Moreover, Bolton offers arguments with regard to the

adequacy of his complaint, but the district court did not dismiss his complaint for

failure to state a claim. Finally, Bolton states that he wishes to proceed in forma

pauperis, but this court has already decided and denied Bolton’s motion for leave

to proceed in forma pauperis.

      Turning to the sole issue before us, we are not convinced that the district

court abused its discretion by dismissing Bolton’s complaint. The district court

told Bolton that he needed to amend his complaint, gave him a specific date by

which to do so, and forewarned him that it would dismiss his case if he did not, but

Bolton still failed to either amend his complaint or request an extension of time.

See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (“While dismissal is an

extraordinary remedy, dismissal upon disregard of an order, especially where the

litigant has been forewarned, generally is not an abuse of discretion.”). Although

Bolton argues that he hired an attorney and it was the attorney’s fault, no attorney

ever entered an appearance or filed any documents on Bolton’s behalf. And, even

giving due consideration to Bolton’s pro se status, Bolton nevertheless failed to


                                          3
              Case: 14-14024      Date Filed: 01/25/2016   Page: 4 of 4


comport with the clear order of the district court. Accordingly, in light of the

district court’s forewarning of dismissal and Bolton’s failure to comply with the

court’s order, the district court did not abuse its discretion in dismissing Bolton’s

complaint.

      AFFIRMED.




                                           4